DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a CON of PCT/JP2018/030384, filed on 08/16/2018, which is entitled to and claims the benefit of priority of JP Patent App. No. 2017-172358, filed 09/07/2017. The preliminary amendment filed on 02/12/2020 is entered and acknowledged by the Examiner.
3.	Applicant’s election of Group I, claims 1-8, 10-15 without traverse in the reply filed on 04/28/2021 is acknowledged. 
4.	Claims 1-15 are pending. Claims 1-8, 10-15 are under examination on the merits. Claim 9 is withdrawn to a non-elected invention from further consideration.
  
Information Disclosure Statement
5.	The information disclosure statement submitted on 05/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.
Drawings
6.	The drawings are received on 02/12/2020. These drawings are acceptable.

Priority

7.	Receipt is acknowledged of papers submitted on 03/27/2020 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.	Claims 1-8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (JP 2009-029952 A, machine translation, hereinafter “”952”). 
	
	Regarding claim 1: “952 teaches a composition (Page 4/57, [0001]) comprising: an infrared absorbing pigment, an acid or a base that undergoes neutralization or a salt interchange reaction with the infrared absorbing pigment, an acidic or basic resin, and a solvent (Page 2/57, Claim 1),  wherein in a case where the acid is included, the acidic resin is included, in a case where the base is included, the basic resin is included (Page 8/57, [0018]). “952 does not expressly teach in a case where a pKa of the acid is represented by pKa1A, a conjugate acid pKa of the base is represented by pKa1B, a pKa of the acidic resin is represented by pKa2A, and a conjugate acid pKa of the basic resin is represented by pKa2B, any one of the following Expression A or Expression B is satisfied,
pKa1A>pKa2A    ...    Expression A, and
pKa1B< pKa2B	   ...    Expression B
	However, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate pigment skeleton with appropriate pka  from the selection of a known acidic or basin resin for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  

Regarding claim 2: “952 teaches the composition (Page 4/57, [0001]), wherein a content mass ratio of the acid or the base to the acidic or basic resin is 0.001 to 10 (Page 9/57, [0023]; Page 31/57, [0080]). 
Regarding claim 3: “952 teaches the composition (Page 4/57, [0001]), wherein the infrared absorbing pigment has an acidic group, and the acid or the base is a base (Page 19/57, [0058]). 

	Regarding claim 4: “952 teaches the composition (Page 4/57, [0001]), wherein the acidic group is a carboxy group, a sulfo group, or a sulfonimide group, and the base is an amine compound (Page 19/57, [0055]). 

 Regarding claim 5: “952 teaches the composition (Page 4/57, [0001]), wherein the base is a compound represented by the formula as set forth (Page 19/57, [0055]).  

	Regarding claim 7: “952 teaches a composition (Page 4/57, [0001]), wherein the infrared absorbing pigment includes at least one colorant skeleton selected from the group consisting of a pyrrolopyrrole colorant skeleton, a squarylium colorant skeleton, a polymethine colorant skeleton, a diimmonium colorant skeleton, a dithiolene colorant skeleton, a phthalocyanine colorant skeleton, a porphyrin colorant skeleton, an azo colorant skeleton, a triarylmethane colorant skeleton, and a perylene colorant skeleton ( Page 18/57, [0054]; Pages 32-33/57, [0088]). 

	Regarding claim 7: “952 teaches the composition (Page 4/57, [0001]), comprising: two or more infrared absorbing pigments (Page 32/57, [0087]).

	Regarding claim 8: “952 teaches the composition (Page 4/57, [0001]), further comprising: a polymerizable compound; and a photopolymerization initiator (Pages 34-35/57, [0101]). 

Regarding claim 10: “952 teaches a film which is formed by drying or drying and curing the composition (Page 46/57, [0163]). 

	Regarding claim 11: “952 teaches an optical filter comprising: the film (Page 44/57, [0148];  Page 46/57, [0163]).

	Regarding claim 12: “952 teaches a laminate comprising: the film, and a color filter that includes a chromatic colorant (Page 4/57, [0001]; Page 44/57, [0151]; Page 51/57, [0183]; Page 57/57, [0203]).

	Regarding claim 13: “952 teaches a solid image pickup element comprising: the film (Page 51/57, [0183]; Page 57/57, [0203]). 

	Regarding claim 14: “952 teaches an image display device comprising: the film (Page 57/57, [0203]).

	Regarding claim 15: “952 teaches an infrared sensor comprising: the film (Page 4/57, [0001]; Page 44/57, [0151]).  

Examiner Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571).  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
06/14/2021